Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Reynolds has petitioned this court for a writ of mandamus. In his petition, Reynolds asks this court to order the district court to rule on his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction, as well as his motion to expedite the proceedings before the district court. Reynolds has also filed a motion to expedite the proceedings before this court. Our review of the district court’s docket reveals that the district court denied Reynolds’ § 3582(c)(2) motion on September 10, 2010, thereby rendering the motion to expedite pending in the district court moot. Accordingly, we deny Reynolds’ mandamus petition and motion to expedite before this court as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.